DETAILED ACTION

1. This communication is in response to the amendment filed on 2/19/2021.  The present application is being examined under the AIA  first to invent provisions. 

  1a. Status of the claims:   
 
        Claims 1, 7, 10-11, 14, 18, 20-21, and 23-24 are amendment.
        Claims 1-26 are pending.
Response to Argument
2. Applicant's arguments filed 2/19/2021 have been fully considered.

A, Applicant argues that Fan, Kim, and Raleigh, separately and in combination fail to disclose “receiving a request comprising a unique feature associated with the user device and required for registering the user device with the application, the unique feature identifying a communication address for the user device configured to verify control of the user device, generating a selectable-link including an application identifier and a verification code used to verify that the unique feature is associated with the user device and, that the user device is configured to, in response to receiving a selection indication, automatically launch the application using the application identifier, automatically populate the application with the unique feature, and automatically transmit the verification code to the data processing hardware" as recited in Applicant's claims 1  and 14 (Remarks, pages 12-14).

                In response to A,   The Examiner has considered the Applicant’s argument but it is not 
                   convincing for the following reasons:

                 First a new prior art , Chabbewal, is used to  address the limitation “the user device is 
                 configured to, in response to receiving a selection indication, automatically launch the 
                 application using the application identifier, automatically populate the application 
                  with the unique feature, and automatically transmit the verification code to the data 
                 processing hardware.” 

                  Second Kim discloses the limitation” receiving a request comprising a unique feature 
                   associated with the user device and required for registering the user device with the 
                 application.” KIM discloses  in paragraph [0031] a request being for registering an 
                  controlled  device by using a controller device that identifies in paragraph [0040] a 
                  Unique User Identifier that identifies the user device is also associated with the user 
                  device. When the Applicant argues that the Unique User Identifier is not required for 
                   registering the controlled device, the Applicant is not accurate because to register a 
                   device the device has to be identified first.


                   Third, Fan discloses “generating a selectable-link including an application identifier
                   and a verification code used to verify that the unique feature is associated with the 
                  user device and, that the user device.”  Fan discloses in paragraph [0044] generating 
                   a user selectable link to launch a corresponding software application using a user 
                    device; an application that has application identifier as it is disclosed in paragraph 
                     [0059]. The verification code is an image identifier that identifies a song that is the 
                      selection indication see paragraph [0049].

B, Applicant argues that Breeden, Strong, and Fan, separately and in combination fail to disclose “a first message sent to a telephone number of the user device, the first message comprising a selectable-link for verifying the telephone number associated with the user device, the selectable-link comprising a temporary verification code generated by a verification service in communication with the user device, and in response to receiving the selection indication of the selectable-link, automatically transmitting, by the data processing hardware, the temporary verification code over a network to the verification service, the temporary verification code used by the verification service to verify that the telephone number is associated with the user device,” as recited in Applicant’s claims 10 and 23 (Remarks, pages 15-17).  


                    not convincing for the following reasons:


                    A new prior art is used to  address the limitation “in response to receiving the 
                    selection indication of the selectable-link, automatically transmitting, by the data 
                     processing hardware, the temporary verification code over a network to the 
                    verification service.

                    Breeden discloses “a first message sent to a telephone number of the user device, the 
                    first message comprising a selectable-link for verifying the telephone number 
                   associated with the user device.” Breeden discloses in column 3,  lines 28-41, 
                    receiving at telephone 101 a signal ( first message) where a link being selected for 
                    verifying a dialed number; by using a selected link to verify a phone number, the 
                    prior art discloses the claim limitation. Applicant argues that “Breeden 
                    explicitly discloses that the base station selects a channel to form a link between 
                    endpoints after (i.e., subsequent to) a "conventional means" verifies the dialed 
                     number. Therefore, the channel that links endpoints 1537113536.2 selected by 
                    the base station would not include a temporary verification code to verify a 
                   telephone number. ” The examiner has considered the Applicant’s arguments.
                   But, Breeden is about a link between sites, it is clear that the link could be interpreted 
                      as a URL of a site.  Second, the verification of the code is done by a controller. The 
                      two end points are two websites and the base station  is the controller .
                      Therefore, Breeden, still teach the claim limitation.

                    Fan discloses “the selectable-link comprising a temporary verification code 
                    generated by a verification service in communication with the user device.” 
                    Fan discloses in paragraph [0052] a web browser being used to display a user 
                    selectable link using of a web access mechanism of  a user device ( the web access 
                    mechanism launches execute the web browser) ,where an image identified a song 

                    (the image identified a song is the selection indication) as disclosed in [0049]. 

                 STRONG discloses “the temporary verification code used by the verification 
                  service to verify that the telephone number is associated with the user device.” 
                  STRONG discloses in paragraph [0051] generating a verification code that is sent to 
                    a smartphone to ensure that the phone number belongs to the user of the smartphone;
                    in addition,  STRONG discloses [0054] that the code is being used one-time unique 
                     identification code with predetermined time period;  therefore, a code that verifies a 
                     smartphone has being used temporarily (used one-time). 


Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would have been 
           obvious before the effective filing date of the claimed invention to a person having ordinary skill in
           the art to which the claimed invention pertains. Patentability shall not be negated by the manner in 
           which the invention was made.  

  
3a. Claims  1, 3-9, 14, and 16-22  are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2016/0117388 A1), in view of KIM  et al. (hereinafter “KIM”) (US 2015/0236908 A1), Chabbewal et al. (hereinafter “ Chabbewal’) (US 2012/0331536 A1), and further in view of Raleigh  et al. (hereinafter “Raleigh”) (US 2017/0201850 A1). 
  
Regarding claim 1, Fan discloses a method comprising: 
        receiving, at data processing hardware, a request to launch an application on a user device (Fan discloses receiving a search query from a user device to retrieve one of more 

       generating, by the data processing hardware, a selectable-link for launching the application on the user device (Fan discloses generating a user selectable link to launch a corresponding software application using a user device (Fan,[0044])), the selectable-link comprising: an application identifier identifying the application (Fan discloses an application identifier (Fan,[0059])); and  

       transmitting, by the data processing hardware, a first message comprising the selectable-link to the communication address identified by the unique feature that verifies control of the user device (Fan discloses transmitting  data using a text that is used to generate a selectable link using search system 300 that has an application access mechanism of the user device ( the application access mechanism is equated to the unique feature of the user device) (Fan,[0049])), the first message, when received by the user device, configured to cause the user device to: display the selectable-link on a graphical user interface executing on the user device (Fan discloses a web browser being used to display a user selectable link using of a web access mechanism of  a user device ( the web access mechanism launches (executes) the web browser   (Fan,[0052])); and  

       Fan does not disclose the request comprising a unique feature associated with the user device; and a verification code used to verify that the unique feature is associated with the user device; and required for registering the user device with the application, the communication address configured to verify control of the user device;  and .    

          KIM discloses the request (KIM discloses  a request being for registering an controlled  device (KIM, [0031]))  comprising a unique feature associated with the user device (KIM discloses  a controller device having a Unique User Identifier  (UUID) that identifies a device ( the controller device by having a Unique User Identifier that identifies the user device is also and a verification code used to verify that the unique feature is associated with the user device (KIM discloses authentication code being used to authenticate that an access token is associated with the controlled device  (KIM, [0031])); and required for registering the user device with the application (KIM  a smart home application of a device being registered to a smart home service using a controller device (KIM, [0030]));  and registering, by the data processing hardware, the user device with the application in response to receiving the verification code from the user device (KIM discloses registering a device  after a successful reception of an authentication code by a service server (the service server is the data processor hardware) (KIM, [0032])).   

          It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate KIM’s teachings with Fan’s teachings of automatic link based on message verification. One skilled in the art would be motivated to combine them in order to enable a user to verify the registration of an application by incorporation a verification of the installation of the application after the application was installed successfully.  
 
         Fan in view of  KIM do not disclose   in response to receiving a selection indication indicating selection of the selectable- link displayed on the graphical user interface and indicating confirmation to register the user device with the application, automatically: launch the application using the application identifier; populate the application with the unique feature; and transmit the verification code to the data processing hardware. 
  
             Chabbewal discloses in response to receiving a selection indication indicating selection of the selectable- link displayed on the graphical user interface (Chabbewal discloses in response to receiving an activation request using a user selectable display control 504  (Chabbewal,[0037])) and indicating confirmation to register the user device with the application (Chabbewal discloses to code entered with the user-entered code  matches the verification code in the server system; the new device is then registered  (Chabbewal,[0040])), automatically (Chabbewal discloses  completed the starting of an application automatically and seamlessly (Chabbewal,[0040])):
          launch the application using the application identifier (Chabbewal discloses an application being started when the code entered by the user matched the verification code at the server system (starting the application using verification  is equated to launching the application using verification code) (Chabbewal,[0040])); populate the application with the unique feature (Chabbewal discloses  a verification code being entered to a browser application (Chabbewal,[0039])); and transmit the verification code to the data processing hardware (Chabbewal discloses  a user verification code being sent to the server system (Chabbewal,[0039])). 

                 It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Chabbewal’s teachings with Fan’s teachings in view of  KIM’s teachings  of automatic link based on message verification. One skilled in the art would be motivated to combine them in order to improve the process of starting an application more user friendly  by proceeding the starting of the application automatically and seamlessly.

        Fan in view of  KIM  and in view of Chabbewal do not disclose the unique feature identifying a communication address for the user device, the communication address configured to verify control of the user device.

         Raleigh discloses the unique feature identifying a communication address for the user device (Raleigh discloses a network element verifying a destination address of a network device  by verifying the network device address, the network address of the device is also identified (Raleigh, [0789])), the communication address configured to verify control of the user device (Raleigh discloses a network element verifying the integrity of a permission controls of a particular application use by a user  logged at a device (Raleigh, [0789])).

        It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Raleigh’s teachings with Fan’s teachings in view of  KIM’s teachings  and in view of Chabbewal’s teachings of automatic link based on message verification. One skilled in the art would be motivated to combine them in order to verify the 
 
Regarding claim 3, Fan, KIM, Chabbewal, and Raleigh disclose the method of claim 1. 

            Fan does not disclose wherein registering the user device with the application when the verification code is received from the user device comprises: determining whether a period of time from when the first message is transmitted to the user device until the verification code is received from the user device satisfies a validity period threshold; and when the period of time satisfies the validity period threshold, registering the user device with the application.  

           KIM discloses wherein registering the user device with the application when the verification code is received from the user device comprises: determining whether a period of time from when the first message is transmitted to the user device until the verification code is received from the user device satisfies a validity period threshold (KIM discloses that controller device 300 determines a period of time when refresh token will notifies the controlled device  about a validity period  (the validity period is equated to validity period threshold (KIM, [0056])); and when the period of time satisfies the validity period threshold, registering the user device with the application (KIM discloses registration of a user device being done when the period of validation is less than a predetermined threshold (KIM, [0012])).
      
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate KIM’s teachings with Fan’s teachings, in view of Chabbewal’s teachings, and in view of Raleigh’s teachings of automatic link based on message verification. One skilled in the art would be motivated to combine them in order for a user to make sure the registration of a device to an application has a predetermined threshold time. 

Regarding claim 4, Fan, KIM, Chabbewal, and Raleigh disclose the method of claim 1.   

wherein registering the user device with the application when the verification code is received from the user device comprises: determining whether a period of time from when the first message is transmitted to the user device until the verification code is received from the user device satisfies a validity period threshold; and when the period of time dissatisfies the validity period threshold, preventing registration of the user device with the application.  

      KIM discloses wherein registering the user device with the application when the verification code is received from the user device comprises: determining whether a period of time from when the first message is transmitted to the user device until the verification code is received from the user device satisfies a validity period threshold (KIM discloses that controller device 300 determines a period of time when refresh token will notifies the controlled device  about a validity period  (the validity period is equated to validity period threshold (KIM, [0056])); and when the period of time dissatisfies the validity period threshold, preventing registration of the user device with the application (KIM discloses connectivity service is disable when the validity period expired (KIM, [0069]-[0070])).    

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate KIM’s teachings with Fan’s teachings, in view of Chabbewal’s teachings, and in view of Raleigh’s teachings of automatic link based on message verification. One skilled in the art would be motivated to combine them in order for a user to make sure the registration of a device to an application stopped after a predetermined threshold time.  

Regarding claim 5, Fan, KIM, Chabbewal, and Raleigh disclose the method of claim 4. 

         Fan does not disclose further comprising, when the period of time dissatisfies the validity period threshold, transmitting a second message to the user device using the unique feature, the second message comprising a new verification code used to verify that the unique feature is associated with the user device.    

further comprising, when the period of time dissatisfies the validity period threshold, transmitting a second message to the user device using the unique feature, the second message comprising a new verification code used to verify that the unique feature is associated with the user device (KIM discloses that connectivity service is disable when the validity period expired for a device including in the device list a refresh token is used to map a validity period of refresh using an updated access information (the updated access information is equated to the second message that has a new verification code) (KIM, [0069])).   

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate KIM’s teachings with Fan’s teachings, and in view of Raleigh’s teachings of automatic link based on message verification. One skilled in the art would be motivated to combine them in order for a user to make sure the registration of a device to an application stopped after a predetermined threshold time. 
 
      Fan in view of KIM and in view  Chabbewal do not disclose the unique feature was the unique feature identifying a communication address for the user device. 

       Raleigh discloses the unique feature identifying a communication address for the user device (Raleigh discloses a one time token being associated with a wireless mobile communication device address as a means for accessing the wireless mobile communication device  (Raleigh, [0428])).   

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Raleigh’s teachings with Fan’s teachings, in view of  KIM’s teachings , and in view of Chabbewal’s teachings of automatic link based on message verification. One skilled in the art would be motivated to combine them in order to enable a user to identify a user device to select for installing an application by using a user selectable link capable of  identifying the user device URL address.  

, wherein the selectable-link comprises a deep link that when selected is configured to cause the user device to one of install the application when the application is not already installed on the user device or open the application when the application is already installed on the user device (Fan discloses using a header link in the header indicating the installation state of an associated application, after a user selection of the header link , the application is installed ( state of application is application not already installed) (Fan, [0006])). 

Regarding claim 7, Fan, KIM, Chabbewal, and Raleigh disclose the method of claim 1.

         Fan in view of  KIM do not disclose wherein the first message when received by the user device is further configured to, after launching the application, automatically populate the application with registration information associated with the user device.  

         Chabbewal discloses wherein the first message when received by the user device is further configured to Chabbewal discloses in response to receiving an activation request using a user selectable display control 504  (Chabbewal,[0037])), after launching the application, automatically populate the application with registration information associated with the user device (Chabbewal discloses  a verification code being entered to a browser application (Chabbewal,[0039])).   

                 It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Chabbewal’s teachings with Fan’s teachings, in view of  KIM’s teachings, and Raleigh’s teachings of automatic link based on message verification. One skilled in the art would be motivated to combine them in order to improve the process of starting an application more user friendly  by proceeding the starting of the application automatically and seamlessly.
  
Regarding claim 8, Fan, KIM, Chabbewal, and Raleigh disclose the method of claim 1.

wherein the communication address identified by the unique feature comprises a phone number. 
 
      Raleigh discloses  wherein the communication address identified by the unique feature comprises a phone number (Raleigh discloses  a network element identifying a telephone number (Raleigh, [0789])). 

        It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Raleigh’s teachings with Fan’s teachings in view, of  KIM’s teachings, and  in view of Chabbewal’s teachings of automatic link based on message verification. One skilled in the art would be motivated to combine them in order to verify the integrity of the permission controls of a device by using a network element that examines data traffics of the user device.  

Regarding claim 9, Fan, KIM, Chabbewal, and Raleigh disclose the method of claim 1.   

         Fan does not disclose further comprising, after registering the user device with the application, transmitting a second message to the user device, the second message, when received by the user device, configured to cause the user device to notify a user of the user device that the user device is successfully registered with the application.  

          KIM discloses further comprising, after registering the user device with the application, transmitting a second message to the user device, the second message, when received by the user device, configured to cause the user device to notify a user of the user device that the user device is successfully registered with the application (KIM discloses that controller device 300 notifies a user that the user device has been re-registered (KIM, [0055])).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate KIM’s teachings with Fan’s teachings, Chabbewal’s teachings, and in view of Raleigh’s teachings of automatic link based on message verification. One skilled in the art would be motivated to combine them in order for a server to 

Regarding claim 14, Fan discloses a system comprising: data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instruction that when executed on the data processing hardware cause the data processing hardware to perform operations (Fan discloses a processor  suitable for the execution of computer program performing instructions stored in a memory (Fan , [0200])), claim 14 is substantially similar to claim 1, thus the same rationale applies.  

Regarding claim 16, claim 16 is substantially similar to claim 3, thus the same rationale applies. 

Regarding claim 17, claim 17 is substantially similar to claim 4, thus the same rationale applies. 

Regarding claim 18, claim 18 is substantially similar to claim 5, thus the same rationale applies. 
Regarding claim 19, claim 19 is substantially similar to claim 6, thus the same rationale applies. 

Regarding claim 20, claim 20 is substantially similar to claim 7, thus the same rationale applies. 

Regarding claim 21, claim 21 is substantially similar to claim 8, thus the same rationale applies. 

Regarding claim 22, claim 22 is substantially similar to claim 9, thus the same rationale applies. 
 
Fan,  in view of KIM, in view of Chabbewal, in view of Raleigh as applied to claims 1, 4, 6-12, 14, and 16-20 above, and further in view of Pavlovic et al. (hereinafter “Pavlovic”) (US 2015/0061832 A1).    

Regarding claim 2, Fan, KIM, Chabbewal, and Raleigh disclose the method of claim 1. 

        Fan does not disclose wherein the first message, when received by the user device, is further configured to cause the user device to display a confirmation button in the graphical user interface after launching the application, the confirmation button, when selected by a user of the user device, indicating confirmation by the user to register the user device with the application and causing the user device to transmit the verification code to the data processing hardware without requiring user input of the verification code(KIM discloses authentication code being used to authenticate that an access token is associated with the controlled device  (KIM, [0031])).  

       KIM discloses when selected by a user of the user device, indicating confirmation by the user to register the user device with the application and causing the user device to transmit the verification code to the data processing hardware without requiring user input of the verification code (KIM discloses a user selecting a controlled device among discovered devices and the user device  transmits information about controlled device being registered to server 110 without a user login to  server 110 ( authentication code being transferred to server 110 without user login is equated authentication code being transferred without required user input) (KIM, [0031])).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate KIM’s teachings with Fan’s teachings,  in view of Chabbewal’s teachings, and in view of Raleigh’s teachings of automatic link based on message verification. One skilled in the art would be motivated to combine them in order for a user to have   service system codes available in his processor system having a memory for higher access efficiency of a server system (KIM, [0041])).   

when received by the user device, is further configured to cause the user device to display a confirmation button in the graphical user interface after launching the application, the confirmation button.

       Pavlovic discloses when received by the user device, is further configured to cause the user device to display a confirmation button in the graphical user interface after launching the application, the confirmation button (Pavlovic discloses a button on a graphical user interface being selected as an indication that an application being launched (Pavlovic, [0029])).
 
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Pavlovic’s teachings with Fan’s teachings in view of KIM’s teachings, in view of Chabbewal’s teachings, and in view of Raleigh’s teachings of automatic link based on message verification. One skilled in the art would be motivated to combine them in order to make it easy for a user to send a message about an application being launched.    

 Regarding claim 15, claim 15 is substantially similar to claim 2, thus the same rationale applies. 

3c. Claims 10, 13, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over  Breeden (5,222,247), in view of STRONG  et al. (hereinafter “STRONG”) (US 2017/0083534 A1), and further in view of Fan (US 2016/0117388 A1).
 
Regarding claim 10, Breeden discloses a method comprising:
        receiving, at data processing hardware of a user device, a first message sent to a telephone number of the user device, the first message comprising a selectable-link for verifying the telephone number associated with the user device, the selectable-link (Breeden discloses receiving at telephone 101 a signal ( fist message) where link being selected for verifying a dialed number (Breeden, column 3,  lines 28-41)) comprising: 
metadata corresponding to the telephone number (Breeden discloses data associated  with link is  a dialed number (dialed number is equated to metadata of the link) (Breeden, column 3, lines 37-38 )).

           Breeden does not disclose  a temporary verification code generated by a verification service in communication with the user device, the temporary verification code used by the verification service to verify that the telephone number is associated with the user device; the temporary verification code configured to, in response to the verification service receiving the temporary verification code, cause the verification service to verify that the telephone number is associated with the user device.   

            STRONG discloses a temporary verification code generated by a verification service in communication with the user device, the temporary verification code used by the verification service to verify that the telephone number is associated with the user device (STRONG discloses generating a verification code that is sent to a smartphone to ensure the phone number belong to a user of the smartphone (Strong,[0051]); where the code is disclosed being used one-time unique identification code with predetermined time period in [0054]); the temporary verification code configured to, in response to the verification service receiving the temporary verification code, cause the verification service to verify that the telephone number is associated with the user device (STRONG discloses generating a verification code that is sent to a smartphone to ensure the phone number belong to a user of the smartphone (Strong,[0051])).    

            It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate STRONG’s teachings with Breeden’s teachings of automatic link based on message verification. One skilled in the art would be motivated to combine them in order to verify that data is transmitted to the correct smartphone by incorporate in a message to the smartphone a code verification that verify the identity of the smartphone. 

in response to receiving the selection indication of the selectable-link,  automatically transmitting, by the data processing hardware, the temporary verification code over a network to the verification service. 

          Chabbewal discloses  in response to receiving the selection indication of the selectable-link (Chabbewal discloses in response to receiving an activation request using a user selectable display control 504  (Chabbewal,[0037])),  automatically (Chabbewal discloses  completed the starting of an application automatically and seamlessly (Chabbewal,[0040])) transmitting, by the data processing hardware, the temporary verification code over a network to the verification service (Chabbewal discloses  a user verification code being sent to the server system (Chabbewal,[0039])). 

           It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Chabbewal’s teachings with Breeden’s teachings and  in view of  STRONG’s teachings of automatic link based on message verification. One skilled in the art would be motivated to combine them in order to improve the process of starting an application more user friendly  by proceeding the starting of the application automatically and seamlessly.

         Breeden in view of STRONG and in view of Chabbewal do not disclose  displaying, by the data processing hardware, the selectable-link in a graphical user interface executing on the user device; receiving, at the data processing hardware, a selection indication indicating selection of the selectable-link displayed on the graphical user interface.

       Fan discloses displaying, by the data processing hardware, the selectable-link in a graphical user interface executing on the user device (Fan discloses a web browser being used to display a user selectable link using of a web access mechanism of  a user device ( the web access mechanism launches execute the web browser   (Fan,[0052])); 
        receiving, at the data processing hardware, a selection indication indicating selection of the selectable-link displayed on the graphical user interface (Fan discloses a music application being launched on user interface 240 after an image identified a song being selected 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Fan’s teachings with Breeden’s teachings in view of STRONG’s teachings in view of Chabbewal’s teachings of automatic link based on message verification. One skilled in the art would be motivated to combine them in order to select a graphical user interface efficiently by incorporating in a system a selectable-link capable of selecting a graphical display interface. 
 
Regarding claim 13, Breeden, STRONG, Shabbewal, and Fan disclose the method of claim 10. 

         Breeden discloses the unique feature associated with the device is a telephone number (Breeden discloses data associated with link is a dialed number (Breeden, column 3, lines 37-38). 
 
           Breeden  does not disclose further comprising, prior to receiving the first message: transmitting, by the data processing hardware, a request to the verification service requesting to one of launch an application on the user device or access a resource, the request comprising the telephone number associated with the user device, wherein the verification service uses the telephone number received by the request to transmit the first message to the user device.       

     Fan discloses further comprising, prior to receiving the first message: transmitting, by the data processing hardware, a request to the verification service requesting to one of launch an application on the user device or access a resource (Fan discloses receiving a search query from a user device to retrieve one of more applications ( the request for retrieving is equated to request to launch) (Fan,[0055])),  the request comprising the unique feature associated with the user device (Fan discloses an application access mechanism of the user device ( the application access mechanism is equated to the unique feature of the user device) (Fan,[0049])), wherein the verification service uses the unique feature  received by the request to transmit the first message to the user device (Fan discloses transmitting  data using 
  
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Fan’s teachings with Breeden’s teachings in view of STRONG’s teachings of automatic link based on message verification. One skilled in the art would be motivated to combine them in order to make a request for an application more reliable by including in the request a unique feature that is the phone number of the device making the request. 

Regarding claim 23, Breeden discloses a system comprising: data processing hardware of a user device; and memory hardware in communication with the data processing hardware, the memory hardware storing instruction that when executed on the data processing hardware cause the data processing hardware to perform operations (Breeden discloses a processor  executing sets stored in a memory (Breeden , column 4, lines 29-35)), in addition,  claim 23 is substantially similar to claim 10, thus the same rationale applies.  

Regarding claim 26, claim 26 is substantially similar to claim 13, thus the same rationale applies. 
 

3d. Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Breeden in view of STRONG, in view of Shabbewal,  in view of Fan as applied to claims 10, 13, 23, and 26  above, and further in view of KIM  et al. (hereinafter “KIM”) (US 2015/0236908 A1).
 
Regarding claim 11, Breeden, STRONG, Shabbewal, and Fan disclose the method of claim 10,
 wherein the selectable-link further comprises an application identifier identifying an application that requires the telephone number associated with the user device for registering the user device with the application (Breeden discloses receiving at telephone 101 a signal ( fist message) where link being selected for verifying a dialed number (Breeden, column 3,  lines 28-41)).  



           Breeden in view of STRONG do not disclose  wherein the method further comprises, in response to receiving the selection indication:  
            launching, by the data processing hardware, the application on the user device using the application identifier; and 
          automatically populating, by the data processing hardware, the application with the telephone number associated with the user device.  
 
wherein the method further comprises, in response to receiving the selection indication (Chabbewal discloses in response to receiving an activation request using a user selectable display control 504  (Chabbewal,[0037])):  
            launching, by the data processing hardware, the application on the user device using the application identifier (Chabbewal discloses an application being started when the code entered by the user matched the verification code at the server system (starting the application using verification  is equated to launching the application using verification code) (Chabbewal,[0040])); and  
          automatically populating, by the data processing hardware, the application with the telephone number associated with the user device (Chabbewal discloses starting of an application automatically and seamlessly using  a verification code being entered to a browser application (Chabbewal,[0039]-[0040])).

                 It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Chabbewal’s teachings with Breeden’s teachings in view of STRONG’s teachings  of automatic link based on message verification. One skilled in the art would be motivated to combine them in order to improve the process of starting an application more user friendly  by proceeding the starting of the application automatically and seamlessly.


claim 24 is substantially similar to claim 11, thus the same rationale applies. 
 
3e. Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over  Breeden in view of STRONG, in view of Shabbewal,  in view of Fan as applied to claims 10, 13, 23-24, and 26  above, and further in view of KIM in view of Pavlovic et al. (hereinafter “Pavlovic”) (US 2015/0061832 A1).      

Regarding claim 12, Breeden, STRONG, Shabbewal, and Fan disclose  the method of claim 10.

     Breeden in view of STRONG, in view of Shabbewal,   and  in view of Fan disclose further comprising, after receiving the selection indication indicating selection of the selectable-link: displaying, by the data processing hardware, a confirmation button on the graphical user interface; receiving, at the data processing hardware, a second selection indication indicating selection of the confirmation button to verify that the telephone number is associated with the user device; and in response to receiving the second selection indication, automatically transmitting, by the data processing hardware, the temporary verification code to the verification service without requiring user input of the temporary verification code.       

       KIM discloses further comprising, after receiving the selection indication indicating selection of the selectable-link: receiving, at the data processing hardware, a second selection indication indicating selection of the confirmation to verify that the telephone number is associated with the user device; and in response to receiving the second selection indication, automatically transmitting, by the data processing hardware, the temporary verification code to the verification service without requiring user input of the temporary verification code (KIM discloses a user selecting a controlled device among discovered devices and transmits information about controlled device being registered to server 110 without a user login to  server 110 ( authentication code being transferred to server 110 without user login is equated authentication code being transferred without required user input) (in addition because the authentication code has an access token value that has a predetermined validity period that  

     Breeden in view of STRONG, in view of Shabbewal,  in view of Fan, and  in view of KIM disclose further comprising, after receiving the selection indication indicating selection of the selectable-link: displaying, by the data processing hardware, a confirmation button on the graphical user interface, 

      Pavlovic discloses further comprising, after receiving the selection indication: displaying, by the data processing hardware, a confirmation button on the graphical user interface (Pavlovic discloses a button on a graphical user interface being selected as an indication that an MDOT application being launched (Pavlovic, [0029])).

        It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Pavlovic’s teachings with Breeden’s teachings, in view of STRONG’s teachings, Shabbewal’s teachings, and in view of Fan’s teachings, and in view of  KIM’s teachings of automatic link based on message verification. One skilled in the art would be motivated to combine them in order to make it easy for a user to send a message about an application being launched.     
  
Regarding claim 25, claim 25 is substantially similar to claim 12, thus the same rationale applies. 
 

Conclusion
4. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455